
	
		I
		111th CONGRESS
		2d Session
		H. R. 5992
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Young of Alaska
			 (for himself, Mr. Bishop of Utah,
			 Mr. Chaffetz, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  eliminate the authority of the Administrator of the Environmental Protection
		  Agency to deny or restrict the use of a defined area as a dredged or fill
		  material disposal site, and for other purposes.
	
	
		1.Permits for dredged or fill
			 material
			(a)RepealSection 404(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344(c)) is repealed.
			(b)Effective
			 dateSubsection (a) shall apply to a specification of a disposal
			 site made under section 404 of the Federal Water Pollution Control Act (33
			 U.S.C. 1344) after the date of enactment of this Act.
			
